DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-3, 9, 14-16, 22 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US 2019/0261405 A1, hereinafter “Ang”) in view of Noh et al. (US 10,736,091 B2).
Regarding claims 1 and 28, method for wireless communication at a user equipment (UE), comprising: receiving from a base station a configuration of a first regulation operating mode for the UE (¶ [0004], ¶ [0112], UE 115-a and base station 105-a may use default BWPs 210 until the BWPs 210 are explicitly configured or reconfigured. ¶ [0113], In some cases, UE 115-a (or base station 105-a) may be configured to use one BWP 210 of carrier 205 at a time, where the BWPs may be of a different size. In such cases, if UE 115-a (or base station 105-a) is to use a different BWP for the carrier 205, UE 115-a (or base station 105-a) may reconfigure its BWP 210. As part of a BWP switching event, UE 115-a (or base station 105-a) may switch the active BWP to a target BWP within a given serving cell. A BWP switching event may be signaled using DCI, ¶ [0105], ¶ [0107], ¶ [0111]), wherein the first regulation operating mode is different from a second regulation operating mode (¶ [0112], ¶ [0113], where reconfigured BWP may be different from default BWP); receiving downlink transmissions from the base station according to the second regulation operating mode; and performing uplink transmissions to the base station according to the first regulation operating mode ((¶ [0112], ¶ [0113], UE 115-a (or base station 105-a) may be configured to use one BWP 210 of carrier 205 at a time, where the BWPs may be of a different size. In such cases, if UE 115-a (or base station 105-a) is to use a different BWP for the carrier 205, UE 115-a (or base station 105-a) may reconfigure its BWP 210. ¶ [0143], a BWP switch may be triggered to switch to a target BWP (e.g., from a narrow BWP to a wide BWP, or vice versa). In this case, the DCI of the current BWP may schedule a data transmission for the upcoming slot of a different DCI format (e.g., the DCI of the current slot of a narrow BWP may schedule a large data transmission in an upcoming slot having a wide BWP following the control channel of the upcoming slot). ¶ [0116], the reception bandwidth may be adapted by switching an active BWP between a narrow BWP and a wide BWP. DCI may trigger the BWP switch between a narrow BWP and wide BWP, or vice-versa.).
 	Ang does not explicitly teach the first regulation operating mode associated with one or more of a first transmit power constraint, a first frequency hopping setting, or a first listen-before-talk setting.
	However, it is well known in the art that the power constraint for a narrow BWP is different from a power constraint for a wide BWP, as evidenced by fig. 7 of Noh.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to associate the first regulation operating mode with one or more of a first transmit power constraint, a first frequency hopping setting, or a first listen-before-talk setting in the system of Ang to further enhance system efficiency and reliability.
 	Regarding claims  2 and 29, Ang in view of Noh teaches the method of claim 1, further comprising: receiving signaling advertising the second regulation operating mode of the base station (Ang: ¶ [0112], Upon establishing an RRC connection, UE 115-a or base station 105-a may activate a default configuration of one or more BWPs 210 (e.g., a downlink BWP and an uplink BWP). UE 115-a and base station 105-a may use those default BWPs 210 until the BWPs 210 are explicitly configured or reconfigured).
Ang does not explicitly teach the second regulation operating mode associated with one or more of a second transmit power constraint, a second frequency hopping setting, or a second listen-before-talk setting. 
 	However, it is well known in the art that the power constraint for a narrow BWP is different from a power constraint for a wide BWP, as evidenced by fig. 7 of Noh.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to associate the second regulation operating mode with one or more of a first transmit power constraint, a first frequency hopping setting, or a first listen-before-talk setting in the system of Ang to further enhance system efficiency and reliability.
Regarding claim 3, Ang in view of Noh teaches the method of claim 1, further comprising: using a default regulation operating mode to transmit to the base station prior to receiving the configuration of the first regulation operating mode for the UE, wherein the default regulation operating mode is different from the first regulation operating mode (Ang: ¶ [0112], Upon establishing an RRC connection, UE 115-a or base station 105-a may activate a default configuration of one or more BWPs 210 (e.g., a downlink BWP and an uplink BWP). UE 115-a and base station 105-a may use those default BWPs 210 until the BWPs 210 are explicitly configured or reconfigured. ¶ [0113] and ¶ [0116]). 
 	Regarding claim 9, Ang in view of Noh teaches the method of claim 1, wherein receiving the downlink transmissions from the base station according to the second regulation operating mode comprises: receiving the downlink transmissions using a first band that is wider than a second band used to transmit the uplink transmissions (Ang: ¶ [0143], a BWP switch may be triggered to switch to a target BWP (e.g., from a narrow BWP to a wide BWP, or vice versa). In this case, the DCI of the current BWP may schedule a data transmission for the upcoming slot of a different DCI format (e.g., the DCI of the current slot of a narrow BWP may schedule a large data transmission in an upcoming slot having a wide BWP following the control channel of the upcoming slot). ¶ [0116]).
Regarding claims 14 and 30, Ang teaches a method for wireless communication at a base station, comprising: transmitting, to a user equipment (UE) a configuration of a first regulation operating mode for the UE (¶ [0004], ¶ [0061], ¶ [0112], UE 115-a and base station 105-a may use default BWPs 210 until the BWPs 210 are explicitly configured or reconfigured. ¶ [0113], In some cases, UE 115-a (or base station 105-a) may be configured to use one BWP 210 of carrier 205 at a time, where the BWPs may be of a different size. In such cases, if UE 115-a (or base station 105-a) is to use a different BWP for the carrier 205, UE 115-a (or base station 105-a) may reconfigure its BWP 210. As part of a BWP switching event, UE 115-a (or base station 105-a) may switch the active BWP to a target BWP within a given serving cell. A BWP switching event may be signaled using DCI), wherein the first regulation operating mode is different from a second regulation operating mode (¶ [0112], ¶ [0113], where reconfigured BWP may be different from default BWP); transmitting downlink transmissions to the UE according to the second regulation operating mode; and receiving uplink transmissions from the UE according to the first regulation operating mode (¶ [0112], ¶ [0113], UE 115-a (or base station 105-a) may be configured to use one BWP 210 of carrier 205 at a time, where the BWPs may be of a different size. In such cases, if UE 115-a (or base station 105-a) is to use a different BWP for the carrier 205, UE 115-a (or base station 105-a) may reconfigure its BWP 210, ¶ [0143], a BWP switch may be triggered to switch to a target BWP (e.g., from a narrow BWP to a wide BWP, or vice versa). In this case, the DCI of the current BWP may schedule a data transmission for the upcoming slot of a different DCI format (e.g., the DCI of the current slot of a narrow BWP may schedule a large data transmission in an upcoming slot having a wide BWP following the control channel of the upcoming slot). ¶ [0116], the reception bandwidth may be adapted by switching an active BWP between a narrow BWP and a wide BWP. DCI may trigger the BWP switch between a narrow BWP and wide BWP, or vice-versa).
Ang does not explicitly teach the first regulation operating mode associated with one or more of a first transmit power constraint, a first frequency hopping setting, or a first listen-before-talk setting.
	However, it is well known in the art that the power constraint for a narrow BWP is different from a power constraint for a wide BWP, as evidenced by fig. 7 of Noh.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to associate the first regulation operating mode with one or more of a first transmit power constraint, a first frequency hopping setting, or a first listen-before-talk setting in the system of Ang to further enhance system efficiency and reliability.
 	Regarding claim 15, Ang in view of Noh teaches the method of claim 14, further comprising: transmitting signaling advertising the second regulation operating mode of the base station (Ang: ¶ [0112], Upon establishing an RRC connection, UE 115-a or base station 105-a may activate a default configuration of one or more BWPs 210 (e.g., a downlink BWP and an uplink BWP). UE 115-a and base station 105-a may use those default BWPs 210 until the BWPs 210 are explicitly configured or reconfigured).
Ang does not explicitly teach the second regulation operating mode associated with one or more of a second transmit power constraint, a second frequency hopping setting, or a second listen-before-talk setting. 
 	However, it is well known in the art that the power constraint for a narrow BWP is different from a power constraint for a wide BWP, as evidenced by fig. 7 of Noh.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to associate the second regulation operating mode with one or more of a first transmit power constraint, a first frequency hopping setting, or a first listen-before-talk setting in the system of Ang to further enhance system efficiency and reliability.
 	Regarding claim 16, Ang in view of Noh teaches the method of claim 14, further comprising: receiving transmissions from the UE according to a default regulation
operating mode prior to transmitting the configuration of the first regulation operating mode to the UE, wherein the default regulation operating mode is different from the first regulation operating mode (Ang: ¶ [0112], Upon establishing an RRC connection, UE 115-a or base station 105-a may activate a default configuration of one or more BWPs 210 (e.g., a downlink BWP and an uplink BWP). UE 115-a and base station 105-a may use those default BWPs 210 until the BWPs 210 are explicitly configured or reconfigured. ¶ [0113] and ¶ [0116]).
 	Regarding claim 22, Ang in view of Noh teaches the method of claim 14, wherein transmitting the downlink transmissions to the UE according to the second regulation operating mode comprises: transmitting the downlink transmissions using a first band that is wider than a second band used to transmit the uplink transmissions (Ang: ¶ [0143], a BWP switch may be triggered to switch to a target BWP (e.g., from a narrow BWP to a wide BWP, or vice versa). In this case, the DCI of the current BWP may schedule a data transmission for the upcoming slot of a different DCI format (e.g., the DCI of the current slot of a narrow BWP may schedule a large data transmission in an upcoming slot having a wide BWP following the control channel of the upcoming slot). ¶ [0116]).
7.	Claims 1, 8, 9, 14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kenney et al. (US 2017/0079011 A1, hereinafter “Kenney”) in view of Noh.
 	Regarding claims 1, 9, 14 and 22, Kenney teaches a method for wireless communication at a user equipment (UE), comprising: receiving from a base station a configuration of a first regulation operating  mode for the UE (fig. 2, ¶ [0038], the resource allocation information included within the example station-specific downlink frame 120 identifies, allocates and/or signals a narrowband (e.g., 2.03 MHz) channel resource and/or minimum resource unit to be utilized by the first station 104 when transmitting the narrowband uplink frame 122 to the access point 102), wherein the first regulation operating mode is different from a second regulation operating mode (figs. 2-4, 8, 12); receiving downlink transmissions from the base station according to the second regulation operating mode (e.g., 1202 of fig. 12. Figs. 2-4, 8); and performing uplink transmissions to the base station according to the first  regulation operating mode (e.g., 1216 of fig. 12. Figs. 2-4, 8); wherein receiving the downlink transmissions from the base station according to the second regulation operating mode comprises: receiving the downlink transmissions using a first band that is wider than a second band used to transmit the uplink transmissions (figs. 2-4, 8, 12).
	Kenney does not explicitly teach the first regulation operating mode associated with one or more of a first  transmit power constraint, a first frequency hopping setting, or a first listen-before-talk setting.
	However, it is well known in the art that the power constraint for a narrow BWP is different from a power constraint for a wide BWP, as evidenced by fig. 7 of Noh.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to associate the first regulation operating mode with one or more of a first transmit power constraint, a first frequency hopping setting, or a first listen-before-talk setting in the system of Kenney to further enhance system efficiency and reliability.
Regarding claims 8 and 21, Kenney in view Noh of teaches the method of claim 1, further comprising: transmitting a recommendation for the first regulation operating mode to the base station, wherein receiving the configuration of the first regulation operating mode for the UE is in response to the recommendation or request (Kenney: ¶ [0049], the access point 102 determines, based on capability information provided by the first station 104 during and/or prior to the authentication and/or association processes, that the first station 104 is capable of transmitting a narrowband uplink frame to the access point 102 in response to a wideband downlink frame transmitted from the access point 102 to the first station 104). 
8.	Claims 5 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Kenney in view of Noh as applied to claim 1 above, and further in view of Ouchi et al. (US 2022/0183079 A1, hereinafter “Ouchi”).
Regarding claims 5 and 18, Kenney in view of Noh teaches the method of claim 1, transmitting signaling indicating a capability of the UE to  the base station, wherein receiving the configuration of the first regulation operating mode for  the UE is based at least in part on capability of the UE (Kenney: ¶ [0049], the access point 102 determines, based on capability information provided by the first station 104 during and/or prior to the authentication and/or association processes, that the first station 104 is capable of transmitting a narrowband uplink frame to the access point 102 in response to a wideband downlink frame transmitted from the access point 102 to the first station 104). 
Kenney does not explicitly teach further comprising: transmitting signaling indicating a listen-before-talk capability of the UE to  the base station, wherein receiving the configuration of the first regulation operating mode for  the UE is based at least in part on the listen-before-talk capability of the UE.
Ouchi teaches receiving configuration based at least in part on the listen-before-talk capability of the UE (¶ [0451] and ¶ [0445] ).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to receive the configuration of the first regulation operating mode for  the UE based at least in part on the listen-before-talk capability of the UE in the system of Kenney in view of Noh to further enhance reliability.
9.	Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kenney in view of Noh and Ouchi as applied to claim 5 above, and further in view of Shrestha et al. (US 2022/0078872 A1, hereinafter “Shrestha”).
Regarding claims 6 and 19, Kenney in view of Noh and Ouchi teaches the method of claim 5.
Kenney does not explicitly teach wherein transmitting the signaling indicating the listen-before-talk capability of the UE comprises: transmitting a radio resource control (RRC) message comprising the listen- before-talk capability of the UE following a radio resource control (RRC) connection setup procedure between the base station and the UE. 
Shrestha teaches transmitting an RRC message comprising the capability of the UE following an RRC connection setup procedure between the base station and the UE (¶ [0050], ¶ [0051]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transmit an RRC message comprising the listen-before-talk capability of the UE following an RRC connection setup procedure between the base station and the UE in the system of Kenney in view of Noh and Ouchi to improve industrial applicability (¶ [0050] of Shrestha).
10.	Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kenney in view of Noh and Ouchi as applied to claim 5 above, and further in view of Su et al. (US 2022/0159580 A1, hereinafter “Su”).
Regarding claims 7 and 20, Kenney in view of Noh and Ouchi teaches the method of claim 5.
Kenney in view of Noh does not explicitly teach wherein transmitting the signaling indicating  the listen-before-talk capability of the UE comprises: transmitting a random access preamble to the base station in connection with a  random access procedure, wherein the listen-before-talk capability of the UE is indicated by  one or more of: a sequence of the random access preamble or a random access channel  opportunity used to transmit the random access preamble.  
Su teaches transmitting a random access preamble to the base station in connection with a  random access procedure, wherein the capability of the UE is indicated by  one or more of: a sequence of the random access preamble (¶ [0020] and ¶ [0247] ).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, indicate the listen-before-talk capability of the UE one or more of: a sequence of the random access preamble in the system of Kenney in view of Noh and Ouchi. The motivation for doing this is a matter of design choice (¶ [0009]-¶ [0010] of Su).
11.	Claims 4, 10, 11, 17, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ang in view of Noh as applied to claim 3 above, and further in view of Ye et al. (US 2020/0068608 A1, hereinafter “Ye”).
Regarding claims 4 and 17, Ang in view of Noh teaches the method of claim 3.
Ang does not explicitly teach wherein frequency hopping is enabled for the default regulation operating mode. 
Ye teaches enabling or disabling frequency hopping for the configuration (¶ [0177]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to enable or disable frequency hopping for the default the configuration in the system of Ang in view of Noh to reduce interference and avoid interception.
	Regarding claims 10 and 23, Ang in view of Noh teaches the method of claim 1.
Ang in view of Noh does not explicitly teach wherein performing the uplink transmissions to the base station according to the first regulation operating mode comprises: selectively enabling or disabling frequency hopping based at least in part on the configuration of the first regulation operating mode. 
Ye teaches selectively enabling or disabling frequency hopping based at least in part on the configuration (¶ [0177]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to selectively enable or disable frequency hopping based at least in part on the configuration of the first regulation operating mode in the system of Kenny to reduce interference and avoid interception.
Regarding claim 11 and 24, Ang in view of Noh teaches the method of claim 1.
Ang does not explicitly teach wherein performing the uplink transmissions to the base station according to the first regulation operating mode comprises: using frequency hopping for the uplink transmissions while frequency hopping is disabled for the downlink transmissions. 
Ye teaches selectively enabling or disabling frequency hopping based at least in part on the configuration (¶ [0177]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, selectively enable frequency hopping for the uplink transmissions while frequency hopping is disabled for the downlink transmissions in the system of Ang in view of Noh to avoid interference and avoid interception.
12.	Claims 12, 13, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ang in view of Noh as applied to claim 1 above, and further in view of Qi et al. (US 2021/0058856 A1, hereinafter “Qi”) and Ye.
Regarding claim 12 and 26, Ang in view of Noh teaches the method of claim 1.
Ang does not explicitly teach wherein the second regulation operating mode comprises a low power indoor (LPI) mode, and the first regulation operating mode comprises one or more of the low power indoor (LPI) mode or a very low power (VLP) mode with frequency hopping.
Qi teaches different regulation modes (¶ [0023], very low power (VLP), low power indoor (LPI), or Standard Power, ¶ [0019]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to utilize LPI mode as the second regulation operating mode and the LPI mode or VLP mode as the first regulation operating mode in the system of Ang in view of Noh to further enhance industrial applicability.
Ang in view of Qi does not explicitly teach LPI mode or VLP mode with frequency hopping.
Ye teaches selectively enabling or disabling frequency hopping based at least in part on the configuration (¶ [0177]).
 Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to utilize the LPI mode or VLP mode with enabled frequency hopping as the first regulation operating mode in the system of Ang in view of Noh and Qi to reduce interference and avoid interception.
 Regarding claims 13 and 27, Ang in view of Noh teaches the method of claim 1.
Ang does not explicitly teach wherein the second regulation operating mode comprises a very low power (VLP).
Qi teaches different regulation modes (¶ [0023], very low power (VLP), low power indoor (LPI), or Standard Power, ¶ [0019]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to utilize VLP mode as the second regulation operating mode in the system of Ang in view of Noh to further enhance industrial applicability.
Ang in view of Noh and Qi does not explicitly teach wherein the second regulation operating mode comprises a VLP mode without frequency hopping and the first regulation operating mode comprises a VLP mode with frequency hopping.
Ye teaches selectively enabling or disabling frequency hopping based at least in part on the configuration (¶ [0177]).
 Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize VLP mode without frequency hopping as the second regulation operating mode and a VLP mode with frequency hopping as the first regulation operating mode in the system of Ang in view of Noh and Qi to reduce interference and avoid interception.
13.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ang in view of Noh as applied to claim 14 above, and further in view of Qi.
Regarding claim 25, Ang in view of No teaches the method of claim 14, further comprising: transmitting, to a second UE a configuration of a third regulation operating mode for the UE (fig. 1, ¶ [0004], ¶ [0064], ¶ [0077]-¶ [0079], ¶ [0105], ¶ [0107], ¶ [0111]).
Ang does not explicitly teach the third regulation operating mode associated with a third transmit power constraint, a third frequency hopping setting, and a third listen-before-talk setting, wherein the third regulation operating mode is different from the first regulation operating mode and the second regulation operating mode.
Qi teaches different regulation modes with different transmit power constraints (¶ [0023], very low power (VLP), low power indoor (LPI), or Standard Power, ¶ [0024]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to transmit, to a second UE a configuration of a third regulation operating mode, associated with a third transmit power constraint, where the third regulation operating mode is different from the first regulation operating mode and the second regulation operating mode in the system of Ang in view of Noh to further improve industrial applicability. 
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477